Citation Nr: 1116568	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-48 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for osteoarthritis of the left (minor) shoulder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1962 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO continued a 20 percent rating for service-connected osteoarthritis of the left shoulder.  

In January 2011, the Veteran withdrew a prior request for a Board hearing.  

FINDING OF FACT

The left (minor) shoulder arthritis is not manifested by limitation of motion to 25 degrees from the side.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for left (minor) shoulder arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5200-5203 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In a March 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the claimant was expected to provide.  In the letter, the RO also notified the Veteran of the process by which disability ratings and effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal Circuit has reduced the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d, 1270 (Fed. Cir. 2009).  However, the Veteran was sent the relevant diagnostic codes with his March 2009 letter.  The Board finds the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  The Veteran has been medically evaluated in conjunction with his claim.  All identified and available private and VA medical records have been secured.  The duties to notify and assist have been met.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2010).  Also, for initial rating decisions that establish service connection and assign an initial disability rating, the entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2010).  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2010).  In Thun v. Peake, 22 Vet. App. 111 (2010), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  

Under DC 5201, a 20 percent rating is assigned for limitation of the minor arm motion for the following: 1) to midway between side and shoulder level and 2) at shoulder level.  38 C.F.R. § 4.71a, DC 5201.  A 30 percent rating is assigned for limitation of motion of the minor arm to 25 degrees from the side.  Id.  (The normal range of motion of shoulder for flexion and abduction is from 0 degrees at the side to 180 degrees over head.  38 C.F.R. § 4.71, Plate I (2010).  Thus, shoulder level is at 90 degrees, and exactly midway between the side and shoulder level is at approximately 45 degrees.)  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003); see also 38 C.F.R. § 4.71, Plate I.  

Other impairment of the humerus is covered under DC 5202.  Fibrous union of the humerus for the minor arm is rated at 40 percent disabling.  A 50 percent evaluation is warranted for nonunion (false flail joint) of the minor humerus and a 70 percent evaluation is warranted for loss of the head of the minor humerus (flail shoulder).  See 38 C.F.R. § 4.71a, DC 5202.  

Traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DCs 5003-5010.  

The Veteran is currently service-connected for left (minor) shoulder osteoarthritis at 20 percent disabling (effective May 19, 2008).  In February 2009, he filed a claim for an increased rating.  In his April 2009 notice of disagreement, the Veteran referred to a December 2008 magnetic resonance imaging report (MRI) which showed a bone spur and loss in muscle bulk (this evidence was already in the file).  In his December 2009 appeal, the Veteran stated he was sure his shoulder disability had gotten worse.  He stated that he was told he needed surgery.  He implied that this statement alone showed that his disability had worsened.  

As background, a November 2008 VA primary care record showed left shoulder pain and decreased range of motion, worse with pushing, pulling and lifting objects.  On inspection of the extremities, it was noted that the left shoulder had decreased flexion range of motion of 90 to 100 degrees with pain at that level.  There was also pain with resistance at the anterior level.  The Veteran was prescribed a muscle relaxant.  A December 2008 MRI showed mild acromioclavicular joint osteoarthritis with an inferior bony spur.  There was also some loss in the muscle bulk.  

After the Veteran filed his claim, the evidence shows the Veteran's shoulder was symptomatic.  A March 2009 VA primary care record showed essentially the same findings as in November 2008, except there was also a notation about pain against resistance at the anterior level.  

In April 2009, the Veteran was given a VA examination.  The Veteran reported occasional gastrointestinal upset with his prescribed medication, but he had also been prescribed Zantac to take care of that problem.  His dominant hand was the right hand.  He reported pain, decreased speed of joint motion, inflammatory symptoms, and flare ups of joint disease (every 3 months or so for about 2 days).  Flare ups were preceded by certain positions and activity like mowing or lifting.  He considered himself to be significantly impaired from activity during flare ups; he had to remain still and use medication.  There were no complaints of dislocation, subluxation, locking or walking limitations.  

Upon inspection, the examiner found tenderness and guarding of the left shoulder.  Ranges of motion measurements (in degrees) were taken.  

Forward flexion
0-116
Internal rotation
0-60
External rotation
0-75
Abduction
0-120

There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of the range of motion.  There was no ankylosis.  There were moderate to no effects on daily activities.  

In an August 2009 VA preventative care note, the Veteran stated he push mowed his lawn three times per week.  He did muscle strengthening exercises for an hour when watching television.  "He did not report any adverse symptoms with exercise."  

In a September 2009 VA addendum to a nursing note, the Veteran's complaint that his shoulder hurt more lately was recorded.  He said the current medication was ineffective.  

In October 2009, the Veteran visited a VA surgeon.  The record noted the Veteran's complaints of having increasing pain over the years.  Anti-inflammatories had sometimes given relief.  Diagnostic tests showing degenerative changes were noted.  There was no defect in the rotator cuff, but there an area where the impingement of the cuff could occur.  Physical examination revealed evidence of pain with resisted abduction and tenderness over the subacromial space.  There was no evidence of rotator cuff weakness, but there was atrophy of the suprascapular space.  A VA orthopedic record showed the Veteran received an injection, impingement was still questionable.  

The Board has reviewed all potentially applicable diagnostic codes in evaluating the Veteran's left shoulder osteoarthritis.  The left shoulder does not demonstrate ankylosis of scapulohumeral articulation; fibrous union, nonunion or loss of head of the humerus; or recurrent dislocation of the humerus at the scapulohumeral joint to warrant higher ratings under other pertinent diagnostic codes.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 (2010).  

The Board has also looked at the arthritis code.  The Veteran is currently rated on the basis of limitation of motion.  The Veteran cannot receive an increase under diagnostic code 5010 or 5003 (arthritis) because these codes cannot be combined with ratings based on limitation of motion 38 C.F.R. § 4.71a, DC 5003, Note (1).  There is no support for combining these codes with diagnostic code 5201 or 5202.  An increased rating cannot be achieved through the arthritis codes.  

As applied to this Veteran, DC 5201 would only provide for an increase if his left arm (minor) was limited in motion to 25 degrees from his side.  38 C.F.R. § 4.71a.  At the VA examination, forward flexion was 0 to 116 degrees and abduction was 0 to 120 degrees.  Mariano v. Principi, 17 Vet. App. at 314-16.  Looking at all the evidence as a whole, this criterion is not met or nearly approximated at any point.  The October 2009 VA surgery record shows a possible rotator cuff impingement problem which by its very nature is brought on by movement-and so rating on the limitation of motion is appropriate.  

The Board finds the Veteran to be competent and relatively credible in his assertions regarding his disability, considerations for the Board under Barr v. Nicholson, 21 Vet. App. 303 (1995) and Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to state what he's personally experienced regarding his left shoulder.  The August 2009 VA preventative care note stated the Veteran did not have any adverse symptoms with exercise; this is somewhat inconsistent with the Veteran's assertion of a worsening shoulder disability.  The Board assigns the Veteran's statements some weight.  

The other medical evidence in the file appears complete, competent and credible.  The Board assigns it great weight and finds it most probative in determining the severity of the Veteran's disability.  See, Barr, 21 Vet. App. 330; Caluza, 7 Vet. App. 498.  

The Board has considered functional loss and pain on use as required by DeLuca v. Brown, 8 Vet. App. 202.  At the April 2009 VA examination, the Veteran complained of pain, flare ups, and signs of inflammation.  The December 2008 MRI showed a loss of muscle bulk or some atrophy.  Even considering the effects of pain on use, there is no probative evidence that the Veteran's current left shoulder disability is to such a degree to approximate range of motion limited to 25 degrees from the side.  The Board finds there are insufficient objective signs of weakness; instability; lack of coordination; as well as restricted or excess movement of the joint to warrant an increased rating.  See 38 C.F.R. § 4.45.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510, the Board has considered whether any staged ratings are appropriate.  In the present case, the Board finds that no staged ratings are warranted.  

The Board also finds that the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology.  The assigned schedular evaluation is adequate.  Thun, 22 Vet. App. at 115.  

Under these circumstances, there is no basis to assign a higher evaluation for the Veteran's residuals of left (minor) shoulder osteoarthritis (currently rated as 20 percent disabling).  The benefit of the doubt doctrine is not applicable here and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

An increased rating in excess of 20 percent for left (minor) shoulder osteoarthritis is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


